DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1, 12, and 14 in the reply filed on 12/20/2021 is acknowledged.
Claims 1-16 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Wang et al., US 2019/0305134 discloses all limitations of claim 1 except for that “a vertical projection of the first gate electrode on the substrate is smaller than and completely within a vertical projection of the first region on the substrate, the vertical projection of the first region on the substrate is smaller than and completely within a vertical projection of the second gate electrode insulating layer on the substrate, and   the vertical projection of the second gate electrode insulating layer on the substrate is smaller than and completely within a vertical projection of the first active layer on the substrate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, Koezuka et al., US 2015/0228803 taken with Wang discloses all li8mitations of claim 12 except for that “a vertical projection of the first gate electrode on the substrate is smaller than and completely within a vertical projection of the first region on the 
In re Claim 14, Koezuka taken with Wang discloses all li8mitations of claim 14 except for that “a vertical projection of the first gate electrode on the substrate is smaller than and completely within a vertical projection of the first region on the substrate, the vertical projection of the first region on the substrate is smaller than and completely within a vertical projection of the second gate electrode insulating layer on the substrate, and the vertical projection of the second gate electrode insulating layer on the substrate is smaller than and completely within a vertical projection of the first active layer on the substrate.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893